United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-11360
                         Conference Calendar


DANIEL OSTRANDER,

                                     Plaintiff-Appellant,

versus

SETH BYRON DENNIS; FRANK POHLMEIER; KEITH PRICE,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:01-CV-367
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Glenn Ostrander, Texas prisoner # 428108, appeals

from the district court’s dismissal of his 42 U.S.C. § 1983

complaint for failure to comply with its briefing order.

     Although the district court dismissed Ostrander’s complaint

without prejudice, that dismissal operates as one with prejudice,

because the statute of limitations would bar re-prosecution of

this lawsuit.    See Owens v. Okure, 488 U.S. 235, 249-50 (1989);

Flores v. Cameron County, Tex., 92 F.3d 258, 271 (5th Cir. 1996).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11360
                                 -2-

Ostrander contumaciously failed to comply with the briefing

order, and the district court employed lesser sanctions before

dismissing his complaint.   See Long v. Simmons, 77 F.3d 878, 880

(5th Cir. 1996).   The district court did not abuse its

discretion.

     AFFIRMED.